t c memo united_states tax_court estate of neil david brourman deceased steven n brourman trustee petitioner v commissioner of internal revenue respondent docket no filed date hillel chodos and herbert d sturman for petitioner alexander d devitis and katherine holmes ankeny for respondent memorandum opinion lauber judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction and petitioner’s motion for summary_judgment respondent has moved to dismiss the petition for lack of jurisdiction urging that a prior assessment of estate_tax eliminates any deficiency over which this court could have jurisdiction petitioner contends that the prior assessment was invalid and hence contends that a proposed deficiency exists within the meaning of sec_6211 however petitioner asserts that respondent’s notice_of_deficiency is insufficiently detailed and is thus invalid under sec_7522 because the statute_of_limitations would now bar the issuance of a revised notice_of_deficiency petitioner moves for summary_judgment we agree with petitioner that the prior assessment was invalid and hence will in a separate order deny respondent’s motion to dismiss we agree with respondent that the notice_of_deficiency is valid and accordingly will deny petitioner’s motion for summary_judgment we conclude that we have jurisdiction to hear this case on the merits and the case will therefore proceed in due course to trial or other_disposition background neil david brourman decedent died on date a resident of california his will was probated in the county of los angeles california the trustee of his estate steven n brourman likewise resides in california all section references are to the internal_revenue_code_of_1986 as amended and in effect for the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure on date the trustee filed a federal estate_tax_return on form_706 united_states estate and generation-skipping_transfer_tax return adding the word estimated at the top of the form this return reported a gross_estate of dollar_figure tentative deductions of dollar_figure and a tentative_tax and balance due of unknown on an attachment to schedule m bequests etc to surviving_spouse the return indicated that litigation was pending between the estate and decedent’s surviving_spouse whom his will had attempted to disinherit because the outcome of this litigation was uncertain the return stated that the marital_deduction if any to which the estate might be entitled was not currently ascertainable thus preventing any calculation of the estate_tax due six weeks later on date respondent assessed dollar_figure of estate_tax against the estate the estate objected to this assessment on date noting that its litigation against the surviving_spouse continued to prevent determination of the estate_tax this litigation was settled in date and the estate thereafter filed two amended estate_tax returns both reporting zero tax due respondent audited these returns and determined that the estate’s correct_tax liability was dollar_figure respondent accordingly abated dollar_figure of the previous assessment leaving an assessment of dollar_figure the estate requested that respondent issue a notice_of_deficiency so that the proposed deficiency could be litigated in this court on date respondent timely issued a notice_of_deficiency determining a deficiency of dollar_figure and on date the estate’s petition was timely filed in his answer filed date respondent stated that the notice_of_deficiency was issued as a protective measure in the event that the prior assessment is determined to have been invalid discussion sec_6211 defines a deficiency as the amount by which the correct amount of tax exceeds the amounts previously assessed noting that the deficiency in tax determined in the notice_of_deficiency dollar_figure exactly matches the previous assessment as abated respondent contends that there is no deficiency over which this court has jurisdiction the persuasiveness of this contention hinges on the validity of respondent’s prior assessment sec_6201 authorizes the secretary to assess all taxes determined by the taxpayer such an assessment often called a summary_assessment presupposes an amount of tax shown on a tax_return the amount of the assessment shall in the case of tax shown on a return by the taxpayer be the amount so shown sec_301_6203-1 proced admin regs where a taxpayer shows an amount of tax on a return but does not admit that this tax is due it is the amount that the taxpayer admits to be due that is assessable 45_tc_392 moir v commissioner 3_bta_21 the taxpayer must agree that an amount of tax_shown_on_the_return is due before a summary_assessment is proper where there is no tax shown as due on a return the commissioner may not make an assessment but must proceed by issuing a notice_of_deficiency 277_f2d_16 3d cir aff’g 32_tc_653 the estate did not self-assess any_tax on its return filed date nor did it admit that any estate_tax was due quite the contrary it reported that the amount if any of its estate_tax liability was unknown because the amount if any of its marital_deduction was not yet ascertainable thus respondent was not authorized by sec_6201 to make a summary_assessment of tax shown on a return in the alternative respondent contends that his date assessment was authorized as an assessment arising out of a mathematical error sec_6213 provides that the commissioner may assess an amount of tax in excess of that shown on the return where the additional tax arises on account of a mathematical_or_clerical_error appearing on the return a mathematical or clerical_error is defined to include among other things an error in addition subtraction multiplication or division shown on any return and the incorrect use of any table provided by the commissioner if such incorrect use is apparent from the existence of other information on the return sec_6213 and b where an error is not obvious on the face of the return and there is nothing in the return that makes a miscalculation apparent the error if any is not a mathematical error subject_to assessment but is a substantive error subject_to ordinary deficiency procedures see eg 85_tc_535 respondent argues that the assessment was authorized by sec_6213 as the correction of a mathematical error on the theory that the date return contained all the information necessary to calculate petitioner’s tax_liability but failed to correctly use a table provided by respondent in the instructions to form_706 we reject this argument there is no mathematical error appearing on the face of the return because the return did not determine any_tax due the estate reported its tax as unknown not because it failed to correctly use a table but because the amount of its marital_deduction was unascertainable owing to the pendency of litigation because the amount of the marital_deduction was reported as not ascertainable the return plainly did not contain all the information necessary to calculate petitioner’s tax_liability we conclude that the date assessment was authorized neither as a summary_assessment of tax shown on a return nor as an assessment arising out of a mathematical_or_clerical_error respondent has identified no other statutory provision that could authorize this assessment the assessment was therefore invalid a proposed deficiency of dollar_figure exists within the meaning of sec_6211 and respondent’s motion to dismiss accordingly will be denied the estate concedes that the notice_of_deficiency was timely issued and complies with sec_6212 in all relevant respects but it asserts that the notice is invalid because it fails to comply with sec_7522 because the statute_of_limitations would now bar the issuance of a revised notice_of_deficiency the estate moves for summary_judgment we may grant summary_judgment where there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff'd 17_f3d_965 7th cir sec_7522 provides that a notice_of_deficiency shall describe the basis for and identify the amounts if any of the tax due interest additional_amounts additions to the tax and assessable_penalties included in such notice it further provides that a n inadequate description under the preceding sentence shall not invalidate such notice respondent’s notice_of_deficiency which i sec_15 pages long identifies the determined deficiency dollar_figure and the additions to tax due zero it describes the basis for the deficiency by identifying nine specific adjustments to various line items and deductions on the estate_tax_return the estate’s objection to the notice appears to stem from the fact that respondent computed these adjustments by reference to amounts appearing on the original estimated form_706 rather than to amounts appearing on the amended returns however this action by respondent did not violate sec_7522 and even if it did that would not invalidate the notice_of_deficiency petitioner’s motion for summary_judgment is accordingly without merit on the record before us we will deny both petitioner’s motion for summary_judgment and respondent’s motion to dismiss for lack of jurisdiction appropriate orders will be issued
